Exhibit 10.3

APAC CUSTOMER SERVICES, INC.

MANAGEMENT INCENTIVE PLAN

LONG-TERM AWARD AGREEMENT

     
To:
 

 
   
From:
 

 
   
Date:
 

 
   
Re:
  Long-Term Cash Incentive Award

The Company is pleased to award to you the opportunity to earn a Long-Term
Incentive Award pursuant to the Company’s Management Incentive Plan (“Plan”) for
the three fiscal years 2005 through 2007 (the “Performance Period”). The terms
of your Award are described below. To participate in this Award, you must sign
and return one copy of this Award Agreement to      by      , 200     . You have
been furnished a copy of the Plan and are encouraged to carefully review it. All
capitalized terms not defined in this Award Agreement have the meaning defined
in the Plan. In the event of any term or condition of this Award that is not
addressed in this Award Agreement or of any inconsistency between this Award and
the Plan, the terms of the Plan will govern.

1. Award Opportunity.

(a) You are eligible to receive an award equal to a percentage of your Base
Salary upon satisfaction of the performance conditions set forth on the attached
Schedule. Payment of earned Awards generally is made as soon as practicable
after the end of the Performance Period but usually within      days. This Award
will be paid all in cash.

(b) In the event of a Change of Control prior to the last day of the Performance
Period, the Performance Period shall thereupon terminate. You will be entitled
to receive an amount of your Award based on actual performance achieved through
the most recently completed fiscal quarter elapsed during the Performance
Period. For this purpose, the Performance Criteria set forth on the attached
Schedule shall be equitably adjusted (including straight-line interpolation for
a partial fiscal year) as may be necessary to take into account such termination
of the Performance Period upon the Change of Control.

2. Termination of Employment.

(a) Termination Generally. Except as provided below, it is a condition to the
payment of your Award that you be employed on the date of payment.

(b) Termination by Death or Disability. If your employment with the Company
terminates by reason of your death or Disability during the Performance Period,
then you (or your beneficiary or estate, as described below) will be entitled to
receive an amount of your Award equal to the product of (i) the Target level of
the Award multiplied by (ii) the fraction, the numerator of which is the number
of days that you participated during the Performance Period through the day of
termination and the denominator of which is the total number of days comprising
the Performance Period. Payment will be made when Awards are paid to other
Participants after the end of the Performance Period or sooner, as determined by
the Committee in its discretion.

If your employment with the Company terminates by reason of your death, then
payment of your Award will be made to your surviving spouse, if any, or other
beneficiary designated in a writing delivered to the Company (and in such form
as is prescribed by the Company). If you have no surviving spouse and have not
designated a beneficiary, then the payment will be made to your estate.

(c) Termination Following a Change in Control. In the event of a termination of
employment following a Change in Control, Section 5.4 of the Plan shall not
apply. Paragraph 1(b) of this Award shall apply.

(d) Definitions. For the purpose of this Award, the following terms have the
meanings below:

(i) “Cause” has the meaning set forth in your employment agreement with the
Company, if any, and in the absence of an employment agreement, means:

(1) Your gross negligence or gross misconduct in the performance of your
employment duties;

(2) Your willful disobedience of the lawful directions received from the Company
or from the person to whom you directly report or of established policies of the
Company; or

(3) Your commission of a crime involving fraud or moral turpitude that can
reasonably be expected to have an adverse effect on the business, reputation or
financial situation of the Company.

(ii) “Change in Control” has the meaning set forth in the Plan.

(iii) “Disability” has the meaning as determined under the Company’s long term
disability benefit plan then in effect covering you.

(iv) “Good Reason” has the meaning set forth in your employment agreement with
the Company, if any, and in the absence of an employment agreement, means, after
notice by you to the Company and a fifteen (15) day opportunity by the Company
to cure (during which it does not cure the condition),

(1) Your principal place of work (not including regular business travel) is
relocated by more than fifty (50) miles,

(2) Your duties, responsibilities or authority as an executive employee are
materially reduced or diminished; provided that any reduction or diminishment in
any of the foregoing resulting merely from the acquisition of the Company and
its existence as a subsidiary or division of another entity shall not be
sufficient to constitute Good Reason,

(3) The rate of your base salary or bonus opportunity (as a percentage of base
salary) is reduced, and such reduction is not remedied within thirty (30) days
of your notice to the Company thereof, or

(4) There is a liquidation, dissolution, consolidation or merger of the Company
or transfer of all or a significant portion of its assets unless a successor or
successors (by merger, consolidation or otherwise) to which all or a significant
portion of its assets have been transferred shall have assumed all duties and
obligations of the Company under such Employment Agreement, if any.

3. Miscellaneous.

(a) No Employment Rights. Nothing in the Plan shall interfere with or limit in
any way the right of the Company to terminate your employment at any time, nor
confer upon you any right to continue in the employ of the Company.

(b) Governing Law. This Award Agreement is governed by and construed in
accordance with the laws of the State of Illinois (without regard for its
conflict of laws rules).

(c) Withholding Taxes. The Company shall have the right to deduct from all
payments under the Plan any Federal, state, or local taxes required by law to be
withheld with respect to such payments.

(d) Nontransferability. Neither you nor any other person have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt of the
amounts, if any, payable under this Award Agreement, or any part thereof, which
are, and all rights to which are, expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgment,
alimony or separate maintenance owed by you or any other person, nor be
transferable by operation of law in the event of your or any other person’s
bankruptcy or insolvency.

(e) Unfunded Liability. You, your heirs, successors and assigns have no legal or
equitable rights, interest or claims in any property or assets of the Company by
virtue of participation in the Plan. The Company’s obligation under the Plan
shall be that of an unfunded and unsecured promise of the Company to pay money
in the future. The liability of the Company under this Plan is limited to the
obligations expressly set forth in this Award Agreement and the Plan, and no
term or provision of this Award Agreement or the Plan may be construed to impose
any further or additional duties, obligations or costs on the Company or the
Committee not expressly set forth in this Award Agreement and the Plan.

(f) Entire Agreement. Except to the extent an Employment Agreement expressly
provides for additional or other terms pertaining to you or your beneficiary’s
annual or long-term incentive compensation, this Award Agreement and the Plan
(as the Plan may be amended from time to time) are the entire agreement between
the Company and you (and your beneficiaries) regarding this Award. No oral
statement regarding this Award or the Plan may be relied upon by you or any
beneficiary.

(g) Acknowledgment of Agreement Protecting Company Interests. As additional
consideration for the Company granting this Award, you acknowledge that your
rights under this Award are subject to the terms and conditions of your
Agreement Protecting Company Interests (whether entered into previously or in
connection with this Award).

IN WITNESS WHEREOF, the Company and      have caused this Award Agreement to be
executed on the date first above written.

APAC Customer Services, Inc.

By:      

Its: Senior Vice President

     

[Insert Name of Participant and Sign on Line Above]

